

SEPARATION AND RELEASE AGREEMENT


1.I, Katherine Andreasen, hereby acknowledge that my employment by Endurance
International Group (the “Company”) has ended as of November 1, 2017, (the
“Termination Date”). I further acknowledge that I have already received all
compensation of any type whatsoever to which I am entitled through my
Termination Date from the Company or from any other “Released Party” (as that
term is defined in Paragraph 4 below), including, without limitation, all wages,
overtime, bonuses, commissions, and accrued but unused vacation pay.


2.Severance Payments. In exchange for the Company’s receipt of this Release,
signed by me, and provided I do not revoke this Release in the manner specified
in Paragraph 16 herein within seven (7) days after signing it, the Company will
provide to me the following severance payments (the “Severance Payments”) (as
described in my employment agreement with the Company dated March 7, 2016 (the
“Employment Agreement”) on the terms and conditions set forth therein) following
my execution and return of this Release and the ending of the revocation period:


a.
$350,000.00 which is an amount equal to twelve (12) months of my current base
salary, payable over regularly scheduled pay dates subject to tax withholding,
customary deductions and other deductions required by law.

b.
$210,000.00 which is an amount equal to my Target Annual Bonus Opportunity in
effect on the Termination Date, payable in equal installments over regularly
scheduled pay dates subject to tax withholding, customary deductions and other
deductions required by law.

c.
Up to eighteen (18) months of Company subsidized COBRA pursuant to the terms and
obligations set forth in Section 10(c)(i)(C)(3) of my Employment Agreement.

d.
Accelerated vesting, as described below, of a total of 83,200 shares of
restricted stock or restricted stock units, granted to me under the Company’s
2013 Stock Incentive Plan (the “2013 Plan”), such that each of the following
will be deemed completely vested as of November 1, 2017: (i) 13,633 shares under
my Restricted Stock Award dated April 30, 2015, (ii) 42,231 shares under my
Restricted Stock Award dated April 28, 2016, (iii) 27,336 shares under my
Restricted Stock Unit Award dated May 12, 2017.



I agree and acknowledge that the Severance Payments constitute payments or
benefits to which I would not be entitled if I did not sign this Release. I
understand that information will be provided to me about my right to continue
health benefits through the Company through the federal law known as COBRA.


3.Release of Claims. In consideration of the Severance Payments, I, on behalf of
myself, my heirs, assigns, legal representatives, successors in interest, and
any person claiming through me or any of them, hereby completely release and
forever discharge all “Released Parties” (as that term is defined in Paragraph 4
below) from any and all claims, demands or liabilities whatsoever, based on any
act or omission occurring before my signing of this Release, including, without
limitation, any claims, demands or liabilities arising out of my employment with
any Released Party or the ending of such employment. The matters released


1

--------------------------------------------------------------------------------




include, but are not limited to, any claim arising under: Title VII of the Civil
Rights Act of 1964; the Federal Civil Rights Act of 1991; the Worker Adjustment
and Retraining Notification Act of 1988; the Americans with Disabilities Act of
1990; the Federal Family and Medical Leave Act of 1993; the Equal Pay Act; the
Ralph Civil Rights Act; the Employee Retirement Income Security Act of 1974; the
Age Discrimination in Employment Act; the Older Workers’ Benefit Protection Act;
the Massachusetts General Laws; the Massachusetts Fair Employment Practice Act;
the Massachusetts Wage Act; any federal, state or local law, regulation or
ordinance regulating wages, hours and working conditions; any action based on
any alleged breach of contract, breach of the covenant of good faith and fair
dealing, fraud, fraudulent inducement or any other tort; any violation of public
policy or statutory or constitutional rights; any claim for severance pay, bonus
or similar benefit, sick leave, pension, retirement, vacation pay, holiday pay,
stock options, car allowance, life insurance, health or medical insurance, or
any other fringe benefit; any claim for reimbursement of health or medical
costs; and any claim for disability. Notwithstanding anything in this release to
the contrary, this release shall not effect a release of any claim I may have
for post-termination rights or benefits under my Employment Agreement and any
claim for indemnification from the Company under my Employment Agreement or
otherwise.


4.“Released Parties” Defined. For purposes of this Release, the term “Released
Parties” means the Company, and each of its respective parents, subsidiaries and
affiliates, and all of the current and former employees, officers, directors,
trustees, agents, representatives, shareholders, attorneys, accountants,
partners, insurers, advisors, partnerships, joint venturers, successors and
assigns, employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs) of any of them, in their individual
and official capacities, and the respective heirs and personal representatives
of any of them, and any other persons acting by, through, under or in concert
with any of them.


5.Release of Unknown Claims. I understand and agree that this Release
extinguishes all claims I have ever had or now have against any Released Party,
whether such claim is currently known or unknown, vested or contingent, foreseen
or unforeseen. I understand that if any fact concerning any matter covered by
this Release is found hereafter to be other than or different from the facts I
now believe to be true, I expressly accept and assume that this Release shall be
and remain effective, notwithstanding such difference in the facts.


6.No Claims. Except as permitted hereby, I agree that I will not file, nor
encourage or knowingly permit another to file, any claim, charge, action, or
complaint (collectively “Claim”) concerning any matter released herein. If I
have previously filed any such Claim, I agree to take all steps necessary to
cause it to be withdrawn without delay; provided, however, that nothing in this
Release: (i) prevents me from (a) filing a Claim with, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that I
acknowledge that I may not recover any monetary benefits in connection with any
such Claim, and I agree that if any such Claim is filed on my behalf, I shall
take all reasonable steps necessary to refuse any damages or individualized
relief in connection therewith or (b) communicating with government agencies
about possible violations of federal, state, or local laws or otherwise
providing information to


2

--------------------------------------------------------------------------------




government agencies or participating in government agency investigations or
proceedings; or (ii) shall limit or restrict my right to (a) challenge the
validity of this Release under the ADEA, or (b) prosecute any ADEA claim if such
claim arises after I sign this Release, and no such action on my part shall be
deemed to violate this provision or any other provision of this Release.


7.Release Confidential. I represent and agree that I will keep the terms of this
Release, including the amount of the Severance Payments, completely
confidential, and that I will not disclose such information to anyone, except as
follows: (a) to my immediate family and professional representatives (provided
they agree to be bound by this confidentiality provision); (b) to any
governmental authority; and (c) in response to subpoena or other legal process,
provided that before making such disclosure (other than in response to a
subpoena or other process issued by a government agency), I shall give the
Company as much prior notice thereof as practical to enable the Company to seek,
at its sole discretion, an appropriate order preventing such disclosure.


8.Continuing Obligations. Except as otherwise permitted by Paragraph 6 above or
my Employment Agreement, I acknowledge and reaffirm my obligation to keep
confidential and not to use or disclose any and all non-public information
concerning the Company that I acquired during the course of my employment with
the Company, including, but not limited to, any non-public information
concerning the Company’s business affairs, business prospects, and financial
condition. I further acknowledge and reaffirm my confidentiality obligations set
forth in the Non-Disclosure Agreement and my continuing obligations with respect
to non-competition, non-solicitation, non-disparagement, and Company work
product set forth in Sections 11 and 12 of my Employment Agreement, all of which
remain in full force and effect.


9.Continuing Cooperation Obligations. I agree that, to the extent permitted by
law, I shall cooperate fully with the Company in the investigation, defense or
prosecution of any claims or actions which already have been brought, are
currently pending, or which may be brought in the future against the Company by
a third party or by or on behalf of the Company against any third party, whether
before a state or federal court, any state or federal government agency, or a
mediator or arbitrator. My full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with the
Company’s counsel, at reasonable times and locations designated by the Company,
to investigate or prepare the Company’s claims or defenses, to prepare for trial
or discovery or an administrative hearing, mediation, arbitration or other
proceeding and to act as a witness when requested by the Company, including
without limitation, providing testimony to an administrative agency. I further
agree that, to the extent permitted by law, I will notify the Company promptly
in the event that I am served with a subpoena (other than a subpoena issued by a
government agency), or in the event that I am asked to provide a third party
(other than a government agency) with information concerning any actual or
potential complaint or claim against the Company. I will remain subject to the
Company’s policies and to Section 15 of my Employment Agreement with regard to
the indemnification and advancement of legal expenses. For the avoidance of
doubt, this Section 9 supersedes Section 13 of my Employment Agreement.


3

--------------------------------------------------------------------------------




10.Company Affiliation. I agree that, following the Termination Date, I will not
hold myself out as an officer, employee, or otherwise as a representative of the
Company, and I agree to update any directory information that indicates I am
currently affiliated with the Company. Without limiting the foregoing, I confirm
that, within five (5) days following the Termination Date, I will update any and
all social media accounts (including, without limitation, LinkedIn, Facebook,
Twitter and Four Square) to reflect that I am no longer employed by or
associated with the Company.


11.Return of Company Property. I confirm that I have returned to the Company all
keys, files, records (and copies thereof), equipment (including, but not limited
to, computer hardware, software and printers, flash drives and storage devices,
wireless handheld devices, cellular phones, smartphones, tablets, etc.), Company
identification, and any other Company-owned property in my possession or control
and have left intact all electronic Company documents, including but not limited
to those that I developed or helped to develop during my employment. I further
confirm that I have cancelled all accounts for my benefit, if any, in the
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone accounts, and computer accounts.


12.Entire Agreement. Except as otherwise set forth herein, this Release
constitutes the entire agreement between the Company and me as to any matter
referred to in this Release and supersedes all other agreements between the
Company and me. In executing this Release, I am not relying upon any agreement,
representation, written or oral statement, understanding, omission, or course of
conduct that is not expressly set forth in this Release.


13.Governing Law; Arbitration. This Release shall be governed by and enforced in
accordance with the laws of the State of Massachusetts, without regard to its
conflicts of law principles. I acknowledge that I previously agreed, pursuant to
Section 14 of my Employment Agreement, to arbitrate any claim relating to or
arising out of my employment with the Company, and I acknowledge and affirm that
such provision survives my termination from employment with the Company. For
clarification, but not limitation, I further acknowledge and agree that any
controversy or claim arising out of or in any way relating to this Release or
the breach thereof shall also be settled by final and binding arbitration,
consistent with the terms, procedures, and exceptions set forth in Section 14 of
my Employment Agreement. I understand and agree that this arbitration provision
shall not apply to claims brought in a court of competent jurisdiction by either
me or any Released Party to compel arbitration under this provision, to enforce
an arbitration award or to obtain preliminary injunctive and/or other equitable
relief in support of claims that may be prosecuted in an arbitration by me or
any Released Party.


14.Successors and Assigns. This Release will bind and inure to the benefit of
the successors, assigns, heirs and personal representatives of the Released
Parties and me.


15.Review Period. I acknowledge that prior to signing this Release, I have been
advised to consult with an attorney of my choice to review the Release, and have
taken such


4

--------------------------------------------------------------------------------




opportunity to the extent I wish to do so. I further acknowledge that the
Company has given me at least forty-five (45) days to decide whether I wish to
execute this Release.


16.Revocation. I understand that I may revoke this Release at any time during
the seven (7) days after I sign it, and that the Release shall not become
effective until the end of that revocation period. I understand and agree that
by executing, timely returning, and not revoking this Release, I am waiving any
and all rights or claims I might have under the Age Discrimination in Employment
Act, as amended by the Older Workers Benefit Protection Act, and that I have
received consideration beyond that to which I was previously entitled. In the
event I choose to revoke the Release, such revocation must be by means of a
writing signed by me and delivered within the seven (7) day revocation period as
follows: via facsimile or hand-delivery to Pam Clark at Endurance International
Group, 10 Corporate Drive #300, Burlington, Massachusetts 01803 or by facsimile
number (781) 998-7682. If I revoke this Release via facsimile, I agree that my
facsimile signature will be valid and binding for all purposes.


17.Modification in Writing. No provision of this Release may be modified,
amended or waived except by a writing signed by me and an authorized
representative of the Company.


18.No Admission of Liability. This Release shall not at any time or for any
purpose be deemed an admission of liability of any kind by any Released Party.
This Release may not be used or introduced as evidence in any legal proceeding,
except to enforce or challenge its terms.


19.Headings. The headings, titles and captions contained in this Release are
inserted only for the convenience of the parties and for reference, and in no
way define, limit, extend or describe the scope of this Release or the intent of
any provision hereof.


20.Severability. If any provision of this Release shall, for any reason, be held
by a court or other tribunal of competent jurisdiction to be invalid, void or
unenforceable, in whole or in part, such adjudication shall in no way affect any
other provisions of this Release or the validity or enforcement of the remainder
of this Release, and any provision thus affected shall itself be modified only
to the extent necessary to bring the provision within the applicable
requirements of the law.


21.Timely Execution. To receive the Severance Payments, I must sign this Release
on or after my last day of work, and return it to the Company within forty-five
(45) days of my last day of work, as follows: hand delivery or first-class mail
to Pam Clark at Endurance International Group, 10 Corporate Drive #300,
Burlington, Massachusetts 01803 or by facsimile number (781) 998-7682.


Sincerely,
The Endurance International Group, Inc.


By: /s/ David C. Bryson
Its: Chief Legal Officer


5

--------------------------------------------------------------------------------




EMPLOYEE'S ACCEPTANCE OF RELEASE


I have read this Release and I understand all of its terms. I acknowledge and
agree that this Release is executed voluntarily, without coercion, and with full
knowledge of its significance. I further acknowledge that I have been given
forty-five (45) days during which to decide whether to execute this Release, and
have used that time to the extent I wish to do so. I understand that my
execution of this Release constitutes a full, unconditional general release of
any and all known or unknown claims that I may have against any Released Party,
despite the fact that I may become aware of claims in the future which I did not
consider prior to signing this Release.


Date: 11/1/2017                           
/s/ Katherine Andreasen
 Katherine Andreasen





6